Title: To George Washington from Major General Horatio Gates, 31 October 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence 31st October 1779
        
        After taking an Exact View of The Works The Enemy Erected, to The Northward, & Eastward of Newport, I find it will be a much Heavier piece of Labour to Destroy them, than I immagined when I first wrote to Your Excellency. I have therefore earnestly Sollicited The Governour, & his Council, to give me such

Assistance as the State can be prevailed on to Affored, toward Effecting the Destruction Your Excellency has so Judiciously recommended; upon communicating that part of your letter to The Governour, & a Select few of his Council, I find them extremely averse to parting with any of The State Troops, at present; and are so pointed in their Objections, that I shall defer thinking of removing them, until I receive Your further Commands. Nothing, indeed, but the immediate Arrival of The Fleet of Our Allies, would make it prudent directly to March any of the Troops out of this State, as it too plainly appears, by the manner Newport has been Evacuated, that General Clinton has by no means lost Sight of Rhode Island, or intirely renounced his pretensions there: Other Circumstances not only induce, but in a degree confirm this Opinion; I shall not, therefore, remove any of the Troops from this State, until I receive Your Excellency’s particular Directions upon that Head, Or, until I see a sufficient Squadron of French Ships of War to Convoy The Army to the Post Assign’d for their Debarkation. In the Circumstance of The Harbour of Newport being Secured, by the Arrival of The Fleet of Our High Allies, the Objection of The Goverment of this State, to the removal of the whole of The Army to the Westward, will Vanish; and I doubt not of Your Excellency’s being further reinforced by Militia from Hence. I am confident Your Excellency’s Candour will convince You, that I shall continue to Exert my Utmost Abillities with the most becoming Zeal, for the Benefit of the public Service.
        I am this moment stepping into the boat to return to Newport, having left it the day before Yesterday to remove my papers &c. thither: I shall write again directly from thence. It would be right now, that Gen: Greene should place his Station’d Expresses in the Road immediately leading from Little rest to North Kingston; where I shall fix a whale Boat, ready to bring them to Newport.
      